



Exhibit 10-AG


2019 MASTER STOCK INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT




This Performance Award Agreement (the “Agreement”) is between Donaldson Company,
Inc., a Delaware corporation (“Donaldson” or the “Company”) and the person
specified in the individual grant summary, an employee of Donaldson or an
Affiliate (the “Employee”) pursuant to the Donaldson Company, Inc. 2019 Master
Stock Incentive Plan (the “Plan”). For purposes of the Agreement, “Employer”
means Donaldson or any Affiliate that employs the Employee.


WITNESSETH:


WHEREAS, the Plan authorizes the Human Resources Committee of the Board of
Directors (the “Committee”) to grant Awards that are based on shares of Common
Stock of the Company; and


WHEREAS, the Committee has decided to grant Performance Units (as defined in
Section 1 below) to the Employee, subject to the terms and conditions of the
Plan, and the additional terms and conditions set forth herein, and the Employee
wishes to accept such Award on the terms and conditions offered;


NOW, THEREFORE, the Employee and the Company hereby agree as follows:


1.Award. The Company hereby grants to the Employee a target number of units
(“Performance Units”) set forth in the attached Exhibit A, subject to the
restrictions, terms and conditions set forth in the Plan and in this Agreement.
Each Performance Unit represents the right to receive a single share of Common
Stock in the event the Performance Objectives are achieved at target levels as
set forth in Exhibit A. The actual number of shares of Common Stock to be issued
may be higher or lower than the target number, depending the achievement of the
Performance Objectives as set forth in Exhibit A.


2.Plan Document. The Employee acknowledges receipt of a copy of the Plan and
agrees that the terms and conditions of the Employee’s Award shall be as set
forth in the Plan and this Agreement. Terms used in this Agreement that are
defined in the Plan shall have the same meaning as they have in the Plan. In the
event of any conflict between the terms and conditions of the Plan and this
Agreement, the Plan shall control.


3.Calculation of Award. The Employee’s Award shall be calculated at the end of
the Incentive Cycle (as set forth in Exhibit A) by multiplying the number of
Performance Units set forth in Exhibit A times the number, in an interpolation
of the Award Value Matrix referenced in Exhibit A, which coincides with the
intersection of the respective Performance Objectives’ results. If applicable,
other Award characteristics have also been referenced in Exhibit A.


4.Vesting. Except as otherwise indicated below and in Section 5(c), the Award
shall become vested only at the end of the Incentive Cycle, and then only to the
extent determined by the Performance Objectives. If the application of the
vesting results in the vesting of a fractional share of Performance Units, the
number of Performance Units vested shall be rounded to the nearest whole number.


-1-

--------------------------------------------------------------------------------







(a)Pro Rata Vesting. In the event that, prior to the end of the Incentive Cycle,
the Employee is transferred to an ineligible position, or the Employee ceases to
be an employee by reason of Retirement (as defined in the Plan), death, or
Disability (as defined in the Plan), the vested Award will be based on actual
results compared to the Performance Objectives at the end of the Incentive
Cycle, and multiplied by a fraction whose numerator is the number of months
completed in the Incentive Cycle and denominator is 36.


(b)Forfeiture. If the Employee ceases to be an employee prior to the end of the
Incentive Cycle for any reason other than Retirement, Disability or death, the
Employee’s Award shall be forfeited.


For purposes of this Agreement, the Employee’s date of termination of employment
shall be the earlier of (i) the date the Employer tenders a notice of
termination to the Employee or the Employee tenders a notice of resignation to
the Employer, or (ii) the date the Employee ceases to render services to the
Employer, and unless otherwise expressly provided in this Agreement or
determined by the Committee in its sole discretion, the Employee’s right to vest
in the Award will terminate as of such date and will not be extended by any
notice period (e.g., the Employee’s period of employment would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Employee is
employed or the terms of the Employee’s employment agreement, if any). The
Committee (or its delegate) shall have the exclusive discretion to determine the
date of the Employee’s termination of employment for purposes of this Award
(including whether the Employee may still be considered to be providing services
while on a leave of absence). For the avoidance of doubt, a transfer of
employment between Donaldson Affiliates shall not constitute a termination of
employment for purposes of this Agreement.


5.
Time and Form of Settlement.



(a)Time of Settlement. In the absence of any deferral election under the
Donaldson Company, Inc. Deferred Compensation and 401(k) Excess Plan, settlement
of the vested Award will occur no more than 90 days, and no less than 30 days,
after the end of the Incentive Cycle.


(b)Form of Settlement. Vested Performance Units will be settled in a single lump
sum distribution of shares of Common Stock. Prior to the date of issuance of
shares of Common Stock, the Employee shall have no rights with respect to the
shares of Common Stock, including but not limited to rights to sell, vote,
exchange, transfer, pledge, hypothecate or otherwise dispose of the shares of
Common Stock. In addition, prior to the issuance of shares of Common Stock, the
Employee shall not be entitled to receive dividends and shall not have any other
rights with respect to the shares of Common Stock.


(c) Change in Control Distributions. Notwithstanding any other provision of
Section 4 or this Section 5 (other than Section 5(d)), if a Change in Control
occurs prior to the end of the Incentive Cycle, the Performance Units shall be
immediately vested and paid in accordance with this Section 5(c) (unless the
Performance Units were deferred under the Donaldson Company, Inc. Deferred
Compensation and 401(k) Excess Plan, in which case such deferred Performance
Units shall be paid under the terms of that plan). The amount payable will be
determined as if the applicable Performance Objectives had been met at target
levels and as if the conditions for any adjustments (such as for earnings per
share consistency) were met for the entire Incentive Cycle to the same extent as
they were met through the date of the Change in Control, and then prorated


-2-

--------------------------------------------------------------------------------





as if the Employee retired on the date of the Change in Control. Distribution of
the entire amount payable shall be made on the date of the Change in Control.
Such distribution shall be made in a single lump sum distribution of shares of
Common Stock.


(d)Death Benefit. In the event of the Employee’s death, the Company shall pay
the Employee’s unpaid vested Performance Units (in the amount determined under
Section 4(a) of the Agreement if the Employee’s death occurred prior to the end
of the Incentive Cycle) to the Employee’s estate. Such payment shall be made at
the time prescribed in Section 5(a) above, or as soon as administratively
feasible thereafter in a single lump sum distribution of shares of Common Stock
(and cash for fractional shares of Common Stock), unless the Performance Units
were deferred under the Donaldson Company, Inc. Deferred Compensation and 401(k)
Excess Plan, in which case such deferred Performance Units shall be paid under
the terms of that plan.


6.
Tax and Social Insurance Contributions Withholding.



(a)Regardless of any action Donaldson or the Employer takes with respect to any
or all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Employee’s participation in
the Plan (“Tax-Related Items”), the Employee acknowledges that the ultimate
liability for all Tax‑Related Items legally due by the Employee is and remains
the Employee’s responsibility, and that Donaldson and the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax‑Related Items
in connection with any aspect of the Performance Units, including the grant of
the Performance Units, the vesting of the Performance Units, the issuance of
shares of Common Stock, the subsequent sale of any shares of Common Stock and
the receipt of any dividends; and (ii) do not commit to structure the terms of
the grant or any aspect of the Performance Units to reduce or eliminate the
Employee’s liability for Tax‑Related Items.


(b)Prior to any taxable or tax withholding event, as applicable, the Employee
agrees to make arrangements satisfactory to Donaldson or the Employer to satisfy
all Tax-Related Items. Payment of all Tax-Related Items may be satisfied by (i)
payment in cash, (ii) delivery of unencumbered shares of Common Stock previously
acquired having a Fair Market Value that is equal to the Tax-Related Items,
(iii) by a combination of cash and shares under (i) and (ii) above; (iv) by
withholding of shares of Common Stock that would otherwise be issued upon
settlement having a Fair Market Value equal to the Tax-Related Items or (v) by
(broker-assisted) sell-to-cover transaction that complies with all applicable
laws. In the absence of direction from the Employee, the Employee hereby
authorizes Donaldson to satisfy all Tax-Related Items by (1) withholding shares
of Common Stock to be issued at settlement or otherwise selling shares of Common
Stock on the Employee’s behalf equal to the amount of all Tax-Related Items
required to be withheld, pursuant to the policies and processes of Donaldson’s
stock plan administrator and broker; or (2) withholding from the Employee’s
wages or other cash compensation payable to the Employee by Donaldson and/or the
Employer. If the Employee is subject to taxation in more than one jurisdiction,
the Employee acknowledges that the Employer or another Affiliate may be required
to withhold or account for Tax‑Related Items in more than one jurisdiction.


(c)Depending on the withholding method, Donaldson may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Committee in its sole discretion) or other applicable
withholding rates, including maximum withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding from shares of Common Stock to be
delivered upon vesting of the Award, for tax purposes, the Employee is


-3-

--------------------------------------------------------------------------------





deemed to have been issued the full number of shares of Common Stock subject to
the vested Award, notwithstanding that a number of shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.


(d)The Employee agrees to pay to Donaldson or the Employer any amount of
Tax-Related Items that Donaldson or the Employer may be required to withhold or
account for as a result of the Employee’s participation in the Plan that cannot
be satisfied by the means previously described. Donaldson may refuse to issue or
deliver shares of Common Stock or proceeds from the sale of shares of Common
Stock until arrangements satisfactory to the Committee have been made in
connection with the Tax-Related Items.


7.
Nature of Grant.



(a)Neither the Plan nor this Agreement shall (i) be deemed to give the Employee
a right to remain an employee of the Employer, (ii) restrict the right of the
Employer to discharge the Employee, with or without cause, or (iii) be deemed to
be a written contract of employment.


(b)The Employee acknowledges and agrees that the Plan is discretionary in nature
and limited in duration, and may be amended, cancelled, or terminated by
Donaldson, in its sole discretion, at any time. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Employee’s employment with the Employer.


(c)The grant of the Award of Performance Units under the Plan is a one‑time
benefit and does not create any contractual or other right to receive an award
or benefits in lieu of Performance Units in the future. Future awards, if any,
will be at the sole discretion of Donaldson, including, but not limited to, the
form and timing of an award, the number of shares of Common Stock subject to an
award and the vesting provisions.


(d)The Employee’s participation in the Plan is exceptional, voluntary and
occasional. The value of the Performance Units is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any.


(e)The Employee’s Award, the shares of Common Stock subject to the Award and the
income and value of the same are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, redundancy, end of service payments, bonuses, long‑service awards,
pension, or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Donaldson, the Employer or any Affiliate.


(f)No claim or entitlement to compensation or damages shall arise from
termination of the Award resulting from termination of the Employee’s employment
(for any reason whatsoever, whether or not later found to be invalid or in
breach of local employment laws or the terms of the Employee’s employment
agreement, if any).


(g)The future value of the shares of Common Stock subject to the Award is
unknown and cannot be predicted with certainty. The value of any underlying
shares of Common Stock issued hereunder may increase or decrease.


-4-

--------------------------------------------------------------------------------





(h)Donaldson shall not be liable for any foreign exchange rate fluctuation,
where applicable, between the Employee’s local currency and the United States
dollar that may affect the value of the Award or of any amounts due to the
Employee pursuant to the Award or the subsequent sale of any shares of Common
Stock acquired under the Award.


8.
Data Privacy.



(a)Pursuant to applicable personal data protection laws, Donaldson hereby
notifies the Employee of the following in relation to the Employee’s personal
Data (as defined below) and the collection, use, processing and transfer of such
Data in relation to Donaldson’s grant of this Award and the Employee’s
participation in the Plan. The collection, use, processing and transfer of the
Employee’s Data is necessary for Donaldson’s administration of the Plan and the
Employee’s participation in the Plan, and the Employee’s denial and/or objection
to the collection, use, processing and transfer of Data may affect the
Employee’s participation in the Plan. As such, the Employee hereby voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of Data as described in this paragraph.


(b)Donaldson and the Employer hold certain personal information about the
Employee, specifically: the Employee’s name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in Donaldson, details of all stock awards
or any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Employee or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Employee participation in the Plan. Data processing will take place
through electronic and non‑electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within Donaldson’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Employee’s participation in the Plan.


(c)Donaldson and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Employee’s participation in the Plan, and Donaldson and the Employer may each
further transfer Data to any third parties assisting Donaldson in the
implementation, administration and management of the Plan. As permitted by
applicable personal data protection laws, if Donaldson or the Employer becomes
involved in a merger, acquisition, sale of assets, joint venture, securities
offering, bankruptcy, reorganization, liquidation, dissolution, or other
transaction or if the ownership of all or substantially all of Donaldson or the
Employer otherwise changes, Donaldson or the Employer may transfer Data to a
third party or parties in connection therewith. The Employee hereby authorizes
(where required under applicable law) them to receive, possess, use, retain and
transfer Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common


-5-

--------------------------------------------------------------------------------





Stock on the Employee’s behalf to a broker or other third party with whom the
Employee may elect to deposit any shares of Common Stock acquired pursuant to
the Plan.


(d)The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of Data, (b) verify the content,
origin and accuracy of Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of Data which
is not necessary or required for the implementation, administration and/or
operation of the Plan and the Employee’s participation in the Plan. The Employee
may seek to exercise these rights by contacting privacy@donaldson.com. The
Employee understands that he or she is providing the consent herein on a purely
voluntary basis. If the Employee does not consent or later seeks to remove his
or her consent, the Employee’s salary from or employment with the Employer will
not be affected; the only consequence of refusing or withdrawing his or her
consent is that Donaldson would not be able to grant the Employee Performance
Units or participation in the Plan.


9.Governing Law and Venue. This Agreement shall be construed and enforced in
accordance with the laws of the U.S. state of Delaware, except with respect to
its rules relating to conflicts of law. The Employee consents to the exclusive
jurisdiction of the state and federal courts of the U.S. state of Minnesota in
connection with any controversies relating to or arising out of this Agreement,
and agrees that any and all litigation relating to or arising out of this
Agreement shall be venued in Hennepin County, Minnesota.


10.Repatriation; Compliance with Law. The Employee agrees to repatriate all
payments attributable to the shares of Common Stock and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the shares of Common Stock acquired pursuant to the award) in
accordance with local foreign exchange rules and regulations in the Employee’s
country of residence (and country of employment, if different). In addition, the
Employee also agrees to take any and all actions, and consents to any and all
actions taken by Donaldson or any Affiliate, as may be required to allow
Donaldson and its Affiliates to comply with local laws, rules and regulations in
the Employee’s country of residence (and country of employment, if different).
Finally, the Employee agrees to take any and all actions as may be required to
comply with the Employee’s personal legal and tax obligations under local laws,
rules and regulations in the Employee’s country of residence (and country of
employment, if different).


11.Electronic Delivery and Acceptance. Donaldson, in its sole discretion, may
decide to deliver any documents related to the Award of Performance Units or
other awards granted to the Employee under the Plan by electronic means. The
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on‑line or electronic system
established and maintained by Donaldson or a third party designated by
Donaldson.


12.English Language. The Employee acknowledges and agrees that it is the
Employee’s express intent that this Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
grant of this award of Performance Units, be drawn up in English. The Employee
acknowledges that he or she is sufficiently proficient in English, or has
consulted with an advisor who is sufficiently proficient in English, so as to
allow the Employee to understand the terms and conditions of this Agreement and
the Plan. If the


-6-

--------------------------------------------------------------------------------





Employee has received this Agreement, the Plan or any other documents related to
the Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version shall control.


13.Addendum. Notwithstanding any provisions in this Agreement to the contrary,
this Award shall be subject to any special terms and conditions for the
Employee’s country of residence (and country of employment, if different), as
set forth in the applicable addendum to this Agreement. Further, if the Employee
transfers residency and/or employment to another country reflected in an
addendum to this Agreement, the special terms and conditions for such country
will apply to the Employee to the extent Donaldson determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Award and the Plan (or
Donaldson may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Employee’s transfer). Any applicable addendum shall
constitute part of this Agreement.


14.Imposition of Other Requirements. Donaldson reserves the right to impose
other requirements on this Award, any shares of Common Stock acquired pursuant
to this Award, and the Employee’s participation in the Plan, to the extent
Donaldson determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Award and
the Plan. Such requirements may include (but are not limited to) requiring the
Employee to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


15.Not a Public Offering. This award is not intended to be a public offering of
securities in the Employee’s country of residence (and country of employment, if
different). Donaldson has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the Award is not subject to the supervision of
the local securities authorities.


16.No Advice Regarding Grant. No employee of Donaldson or any Affiliate is
permitted to advise the Employee on whether the Employee should acquire shares
of Common Stock by participating in the Plan. Investment in shares of Common
Stock involves a degree of risk. Before deciding to participate in the Plan, the
Employee should carefully review all the materials related to the Award and the
Plan. In addition, the Employee should consult the Employee’s personal advisor
for professional investment advice.


17.Insider Trading/Market Abuse Laws. By participating in the Plan, the Employee
agrees to comply with Donaldson’s policy on insider trading (to the extent that
it is applicable to the Employee). Further, the Employee acknowledges that,
depending on the Employee’s or the broker’s country of residence or where the
shares of Common Stock are listed, the Employee may be subject to insider
trading restrictions and/or market abuse laws which may affect the Employee’s
ability to accept, acquire, sell or otherwise dispose of shares of Common Stock,
rights to shares of Common Stock (e.g., Performance Units) or rights linked to
the value of shares of Common Stock, during such time the Employee is considered
to have “inside information” regarding Donaldson as defined by the laws or
regulations in the Employee’s country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Employee
places before he or she possessed inside information. Furthermore, the Employee
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need


-7-

--------------------------------------------------------------------------------





to know” basis) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. The Employee understands that third parties include
fellow employees. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Donaldson insider trading policy. The Employee acknowledges that it
is the Employee’s responsibility to comply with any applicable restrictions, and
that the Employee should therefore consult his or her personal advisor on this
matter.


18.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement will not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement will be severable and enforceable to the extent permitted by law.


19.Waiver. The Employee agrees that a waiver by Donaldson of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Employee
or any other Employee in the Plan.


By execution of the Agreement as of the date of grant, the Employee hereby
accepts and agrees to be bound by all of the terms and conditions of the
Agreement and the Plan.


EMPLOYEE:


SIGNED BY ELECTRONIC SIGNATURE*




* BY ELECTRONICALLY ACCEPTING THE AWARD, THE EMPLOYEE AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE EMPLOYEE’S ELECTRONIC SIGNATURE IN EXECUTION OF THIS
AGREEMENT; (ii) THE EMPLOYEE AGREES TO BE BOUND BY THE PROVISIONS OF THE PLAN,
THE AGREEMENT, THE ADDENDUM TO THE AGREEMENT (IF ANY) AND THE PLAN; (iii) THE
EMPLOYEE HAS REVIEWED THE PLAN, THE AGREEMENT, THE ADDENDUM TO THE AGREEMENT (IF
ANY) AND THE PLAN IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE PLAN, THE AGREEMENT, THE ADDENDUM TO THE AGREEMENT (IF ANY)
AND THE PLAN; (iv) THE EMPLOYEE HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC
ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO
THE U.S. PROSPECTUS FOR THE EMPLOYEE’S COUNTRY, IF APPLICABLE; AND (v) THE
EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS
OR INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN,
THE AGREEMENT, THE ADDENDUM TO THE AGREEMENT (IF ANY) AND THE PLAN.






-8-

--------------------------------------------------------------------------------





ADDENDUM TO
LONG TERM COMPENSATION PLAN PERFORMANCE AWARD AGREEMENT


The Award is subject to the following additional terms and conditions as set
forth in this addendum to the Agreement (the “Addendum”) to the extent the
Employee resides and/or is employed in one of the jurisdictions or countries
addressed herein. To the extent the Employee transfers residence and/or
employment to another country, the special terms and conditions for such country
as reflected in this Addendum (if any) will apply to the Employee to the extent
Donaldson determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable to comply with local laws, rules and/or
regulations, or to facilitate the operation and administration of the Award and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Employee’s transfer). All defined
terms as contained in this Addendum shall have the same meaning as set forth in
the Plan and the Agreement.
EUROPEAN UNION (“EU”) AND EUROPEAN ECONOMIC AREA (“EEA”) MEMBER STATES


1.    Personal Data. The following provision replaces Section 8 of the Agreement
in its entirety:
Pursuant to applicable personal data protection laws, Donaldson hereby notifies
the Employee of the following in relation to the Employee’s Personal Data
(defined below) and the collection, processing and transfer in electronic or
other form of such Personal Data in relation to Donaldson’s grant of this Award
and the Employee’s participation in the Plan. The collection, processing and
transfer of the Employee’s Personal Data is necessary for the legitimate purpose
of Donaldson’s administration of the Plan and the Employee’s participation in
the Plan, and the Employee’s denial and/or objection to the collection,
processing and transfer of Personal Data may affect the Employee’s participation
in the Plan. As such, the Employee acknowledges the collection, use, processing
and transfer of Personal Data as described herein.
Donaldson and the Employer hold certain personally identifiable information
about the Employee, specifically the Employee’s name, home address, email
address and telephone number, date of birth, social security number, passport
number or other employee identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in Donaldson, details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
purpose of managing and administering the Plan (“Personal Data”). The Personal
Data may be provided by the Employee or collected, where lawful, from third
parties. Donaldson and the Employer each act as controllers of the Personal Data
and will process the Personal Data in this context for the exclusive legitimate
purpose of implementing, administering and managing the Employee’s participation
in the Plan and meeting related legal obligations associated with these actions.
The processing will take place through electronic and non‑electronic means
according to logics and procedures correlated to the purposes for which the
Personal Data was collected and with confidentiality and security provisions as
set forth by applicable laws and regulations. Personal Data will be accessible
within Donaldson’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and
other aspects of the employment relationship and for the Employee’s
participation in the Plan.


-9-

--------------------------------------------------------------------------------





Donaldson and the Employer will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and Donaldson and the Employer may
each further transfer Personal Data to third parties assisting Donaldson or the
Employer in the implementation, administration and management of the Plan,
including Morgan Stanley Smith Barney or any successor or other third party that
Donaldson, the Employer or Morgan Stanley Smith Barney (or its successor) may
engage to assist with administration of the Plan from time to time. Further and
as permitted by applicable personal data protection laws, if Donaldson or the
Employer becomes involved in a merger, acquisition, sale of assets, joint
venture, securities offering, bankruptcy, reorganization, liquidation,
dissolution, or other transaction or if the ownership of all or substantially
all of Donaldson or the Employer otherwise changes, Donaldson or the Employer
may transfer Data to a third party or parties in connection therewith. These
recipients may be located in the EEA, or elsewhere throughout the world, such as
the United States. By participating in the Plan, the Employee understands that
these recipients may receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the Employee’s
behalf to a broker or other third party with whom the Employee may elect to
deposit any shares of Common Stock acquired pursuant to the Plan. The Employee
further understands that the Employee may request a list with the names and
addresses of any potential recipients of the Employee’s Personal Data by
contacting privacy@donaldson.com. When transferring Personal Data to these
potential recipients, Donaldson and the Employer provide appropriate safeguards
in accordance with EU Standard Contractual Clauses, the EU‑U.S. Privacy Shield
Framework, or other legally binding and permissible arrangements. The Employee
may request a copy of such safeguards by contacting privacy@donaldson.com.
To the extent provided by law, the Employee may, at any time, have the right to
request: access to Personal Data, rectification of Personal Data, erasure of
Personal Data, restriction of processing of Personal Data, and portability of
Personal Data. The Employee may also have the right to object, on grounds
related to a particular situation, to the processing of Personal Data, as well
as opt‑out of the Plan herein, in any case without cost, by contacting
privacy@donaldson.com. The Employee’s provision of Personal Data is a
contractual requirement. The Employee understands, however, that the only
consequence of refusing to provide Personal Data is that Donaldson and the
Employer may not be able to grant the Employee awards under the Plan, or
administer or maintain such awards. For more information on the consequences of
the Employee’s refusal to provide Personal Data, the Employee understands that
the Employee may contact privacy@donaldson.com.
When Donaldson and the Employer no longer need to use Personal Data for the
purposes above or do not need to retain it for compliance with any legal or
regulatory purpose, each will take reasonable steps to remove Personal Data from
their systems and/or records containing the Personal Data and/or take steps to
properly anonymize it so that the Employee can no longer be identified from it.
BELGIUM


No country‑specific provisions.


-10-

--------------------------------------------------------------------------------





MEXICO


1.Commercial Relationship. The Employee expressly recognizes that the Employee’s
participation in the Plan and Donaldson’s grant of the Award does not constitute
an employment relationship between the Employee and Donaldson. The Employee has
been granted the Award as a consequence of the commercial relationship between
Donaldson and Donaldson’s Affiliate in Mexico that employs the Employee
(“Donaldson‑Mexico”), and Donaldson‑Mexico is the Employee’s sole employer.
Based on the foregoing, (a) the Employee expressly recognizes that the Plan and
the benefits the Employee may derive from participation in the Plan does not
establish any rights between the Employee and Donaldson‑Mexico, (b) the Plan and
the benefits the Employee may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by Donaldson‑Mexico, and
(c) any modifications or amendments of the Plan by Donaldson, or a termination
of the Plan by Donaldson, shall not constitute a change or impairment of the
terms and conditions of the Employee’s employment with Donaldson‑Mexico.


2.Extraordinary Item of Compensation. The Employee expressly recognizes and
acknowledges that the Employee’s participation in the Plan is a result of the
discretionary and unilateral decision of Donaldson, as well as the Employee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Addendum. As such, the
Employee acknowledges and agrees that Donaldson, in its sole discretion, may
amend and/or discontinue the Employee’s participation in the Plan at any time
and without any liability. The value of the Award is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any.
The Award is not part of the Employee’s regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long‑service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of Donaldson‑Mexico.




-11-